Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 27 February 2022.

Drawings
The drawing(s) received on 06 November 2018 is/are accepted by the examiner.

Specification
The specification received on 06 November 2018 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1 & 5-6:  Regarding independent Claims 1 and 6, the prosecution history, especially at the previous Remarks by applicant (filed on 27 February 2022, page 5) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1 & 5-6: the prior art does not disclose or suggest: A roadway hazard warning assembly being configured to be positioned on a disabled vehicle thereby alerting drivers to the disabled vehicle, said assembly comprising 



Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         

                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
05 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861